Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 24-25, 27-28, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676).

Liu teaches:

limitations from claim 20, a pump unit (100) is configured for manual carrying and for pressurized filling of inflatable filling chambers with compressed air (see paragraph 4 for example), comprising: a fluid pump (101); a motor (see paragraph 4 “electric air pump” and paragraph 88 “motor driving unit” 107) for operating the fluid pump; a control unit (104) for controlling operation of the fluid pump; and a control valve (102; paragraph 89) positioned at the pump unit comprising a manifold valve (see paragraph 89 teaching multiple input/output positions of the valve 102, and thus constituting a manifold); wherein: the control valve (102) is manually actuatable (paragraph 20, 21, 27, 51); the control valve is connected to the control unit via a signal line (see FIG. 1-2; paragraph 88); and the motor is controlled by actuating the control valve (paragraphs 91-92);

Liu teaches that electric pumps are known to be used as inflatable pumps (paragraph 4), but does not explicitly teach an electric motor or an accumulator (the examiner has interpreted the component “accumulator” to be a battery, as described in paragraphs 8, 26, 42, 50, and 55; the only mention of an accumulator other than the claims is paragraph 55 which discloses an “accumulator battery 13”, element 13 is described throughout the disclosure as a battery);

Neir teaches:

limitations from claim 20, a pump unit (100) for manual carrying and actuation (FIG. 1 showing a portable sized pump; FIG. 4 and paragraph 40 teaching a manual operation) comprising: an electric motor (330, paragraph 34, 37) powered via a battery (345, paragraph 37, 39);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to power the pump of Liu using a battery powered electric motor, as taught by Neir, in order to create a more portable pump by reducing the need for stationary power sources;

Liu teaches a pump for inflating, but does not explicitly teach a connection to a fluid hose leading to the inflatable (filling chamber);

However, Neir teaches that the pump (100) includes a connector (118, 122) for allowing the connecting of a hose (needle 117 acts as a hose);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an outlet connection for the pump of Liu, such as is taught by Neir (see connector 118, 122 and needle 117), in order to allow the compressed fluid to be delivered to an inflatable outside of the pump;



Liu further teaches:

limitations from claim 24, further comprising a pressure measuring device (103) which measures filling pressure of the inflatable filling chamber (paragraph 90);

limitations from claim 25, wherein the pressure measurement device (103) is located between the connector (outlet of the pump, including a connector as per the combination with Neir) and the control valve (102; paragraph 90-91; Liu does not explicitly teach the location of the pressure sensor, however it has been held that the rearrangement of parts taught in the prior art requires only routine skill in the art (see MPEP 2144.04), in this case providing a pressure sensor between the valve and outlet of the pump of Liu would allow for measuring of pressure in the inflatable as required by Liu);

limitations from claim 27, wherein the pressure measurement device comprises a display (109; paragraph 101);

limitations from claim 28, wherein the pressure measurement device is connected to the control unit via a signal line (see FIG. 1-2; paragraph 90);

limitations from claim 34, wherein: the filling chamber is filled with fluid in a first operating mode (inflating signal); in a second operating mode, the pressure in the filling chamber is kept at least substantially constant (deactivation signal, closed passage); the control valve (102) during the first operating mode transmits a first signal to the control unit (104; paragraphs 95-96); the control valve during the second operating mode transmits a second signal to the control unit (104; paragraphs 95-96); the control unit detects the signals and controls the electric motor in accordance with the signals (paragraph 89, 95-96 for example);

limitations from claim 35, wherein the fluid is discharged from the filling chamber in a third operating mode (deflating signal) and the control valve during the third operating mode transmits a third signal to the control unit (paragraph 89, 95-96);

limitations from claim 36, wherein the control unit detects a temporal change in pressure and regulates and/or switches on or off the electric motor as a function of detected temporal change in pressure (see the inflation process on the left hand side of FIG. 7 for example, wherein the inflation is controlled based upon a measured pressure “P” over the time period of inflation such that a feed-back loop is enacted);

limitations from claim 37, wherein the chambers comprise lifting pads, blocking pads, or tents (see inflatable bed, mattress, boat, etc…each of which can read on a “lifting pad” as the inflatable lift as they are inflated);



Liu teaches a schematic and thus does not teach a housing;

Neir further teaches:

limitations from claim 21, wherein the portable pump unit (100) comprises a housing (110) or a support frame and a control valve (325) is housed in or on the housing or support frame (paragraph 15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a housing about the pump components of Liu, as taught by Neir, in order to protect the components of the pump from damage and also to protect the user from contacting the components during use.




Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of You (US Patent No. 5,618,087).

Liu teaches an electromagnetic valve (102), but does not specify details of the valve such as a 3/3 arrangement; 

However, You teaches the use of solenoid 3/3 valves in pressurized fluid systems, such that three output modes are possible (see valve S330, pump 120, and FIG. 1; additionally see C. 1 Lines 34-52 describing the valve being used to provide an increase mode, hold mode, and decrease mode – respectively corresponding to an inflate mode, deactivated mode, and deflating mode of Liu);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known valve type for another, such as the 3/3 valve of You for the valve of Liu, in order to reach an expected result – in this case a 3-way control of pressurized fluid.





Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Bobey et al (US PGPub No. 2012/0105233).

Liu teaches an electromagnetic valve (102), but does not specify details of the valve such as a proportional valve;

However, Bobey teaches the use of proportional valves (171) in inflating systems including a pump (152);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to include a proportional component to the valve of Liu, as taught by Bobey, in order to allow for a smoother controlled flow of compressed fluid to the inflatables.





Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Shih (US PGPub No. 2018/0325761).

Liu does not teach a cooling fan;

However, Shih teaches an inflating pump (5), wherein a cooling fan provided on the pump (paragraph 49; FIG. 15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to include a cooling fan in the pump of Liu, as taught by Shih, in order to cool the motor during operation such that wear on the motor is reduced.





Claims 22-23, 26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Glanzmann et al (US PGPub No. 2019/0106214).

Liu does not teach structural details of the pump such as a valve block;

Glanzmann teaches:

an inflation pump (paragraph 31) for deflating and inflating an inflatable (cushion); and

limitations from claim 22, wherein a control valve is housed in a valve block or is a component of the valve block (paragraph 21);
 
limitations from claim 23, wherein the valve block is positioned on the fluid pump (see “pneumatic unit”; paragraphs 21-22 and 31);
 
limitations from claim 29, wherein at least two control valves are provided at the pump unit, each control valve comprising a connector for connecting a fluid hose leading to one fluid chamber each (see paragraph 21-22 teaching multiple cushion connections utilizing a single pump through multiple valves of the valve block);

limitations from claim 30, wherein a common fluid pump is provided for the at least two control valves (paragraphs 21-22);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a valve block in the pump of Liu, as taught by Glanzmann, in order to allow for multiple connections to the inflation pump, thereby allowing multiple inflatables to be provided with compressed air at one time through a single pump.



Liu further teaches:

limitations from claim 26, wherein the pressure measurement device is housed in the valve block (102; paragraph 90-91; Liu does not explicitly teach the location of the pressure sensor, however it has been held that the rearrangement of parts taught in the prior art requires only routine skill in the art (see MPEP 2144.04), in this case providing a pressure sensor in the valve block of Liu (as per the combination with Glanzmann) would allow for measuring of pressure in the inflatable);





Claims 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Kalavitz et al (US Patent No. 4,583,566).

Liu teaches an electromagnetic valve (102) including pressure build up (inflating), bypass (closed), and bleed (deflating) positions (paragraph 89), but does not explicitly teach a body of the valve moveable between the three positions;

However, Kalavitz teaches an inflation system (FIG. 2; C. 1 Lines 11-22 and C. 8 Lines 36-54) for filling an inflatable chamber (tires 136), wherein an electromagnetic 3-way valve (220) is provided to move between inflating (inflation), bypass (unoperated), and deflating (open) positions to control the flow of air to the inflatable chamber (C. 8 Line 55 through C. 9 Line 3);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known valve type for another, such as the 3/3 valve of Kalavitz for the valve of Liu, in order to reach an expected result – in this case a 3-way control of pressurized fluid using a single valve.



Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the electromagnetic valve taught by Liu does not necessarily constitute a “manifold valve”. Applicant argues that the electromagnetic valve could, for example, comprise a series of individual, independently functioning valves. The examiner respectfully disagrees. Liu describes the electromagnetic valve in paragraphs 18, 45, 89, and 123; in each instance the valve is referred to in the singular sense (“an electromagnetic valve”). There is no suggestion in Liu that the valve could be embodied as anything other than a single electromagnetic valve; this is further supported by the following description:

“The central control unit 104 may send a driving signal to the electromagnetic 	valve according to the inflating signal, deflating signal or deactivation signal so 	as to switch the electromagnetic valve to the respective inflating air passage, 	deflating air passage or closed air passage.”.

The passage above teaches a single electromagnetic valve, switchable between each of three different positions. The examiner additionally notes that the applicant’s disclosure does not define a “manifold valve” in any particular detail, the term appears only once in the disclosure (in the independent claim). Therefore, the examiner maintains that the electromagnetic valve of Liu, which provides a valving function for multiple fluid passageways (i.e. a manifold), reads on the claim limitations.
	
	Applicant further argues that the valve of Liu is not manually actuatable, the examiner respectfully disagrees. The pump includes a “manual inflating air pressure input”; the input sets a signal that is used to control the electromagnetic valve (paragraph 89 for example). By changing the manual input, the valve can be actuated to one of the valve switching positions (for example if the manual input increases the desired pressure above the actual pressure, the valve will be actuated at that point to an inflating position). Therefore the examiner maintains that Liu teaches a manually actuatable valve as claimed.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746